This is an appeal from a judgment and sentence of conviction rendered in the county court of Kiowa county, pursuant to a verdict of a jury finding the defendant, J. M. Rule, guilty of the offense of driving an automobile on the public highway while under the influence of intoxicating liquor.
The only issue presented in the brief of the defendant is that the evidence is insufficient to sustain the judgment of conviction. *Page 348 
The evidence showed that about 8 or 8:30 p. m., December 12, 1944, the defendant was driving his automobile on Main street in the city of Hobart. He attempted to park his car and hit the right rear fender of a parked automobile damaging the fender of the parked automobile and also damaging the left front fender of the defendant's automobile. Immediately after the collision, the defendant, without getting out of his car to determine the extent of the damage, backed his automobile out into the street and drove to the next block where he parked his car and walked into a cafe. Some of the witnesses who saw the collision testified that the defendant staggered as he walked across the street. He was arrested in the cafe within a few minutes after the collision and the arresting officers, together with four other parties who saw him in the jail after his arrest, testified that defendant was drunk. The defendant put on some reputable witnesses who testified that he was not drunk. One of these witnesses was the late Jess G. Reed, former Commissioner of Insurance, who was well known by this court and whose integrity and truthfulness was unquestioned. If we had been on the trial jury and had heard the evidence presented on behalf of petitioner, the testimony of Jess Reed would have carried great weight with us. But, the question now presented to us is the sufficiency of the evidence to support the verdict of the jury.
The rule adhered to by this court is well stated in the case of Sheehan v. State, 83 Okla. Crim. 41, 172 P.2d 809, 810, as follows:
"Before Criminal Court of Appeals will interfere with verdict of jury on ground that evidence was insufficient to sustain conviction, there must be no competent evidence in the record upon which the verdict could be based." *Page 349 
Under the evidence, the jury would have been justified in returning a verdict either for the state or defendant. Since there is competent evidence in the record to support their finding of guilt, under the established law of this state as shown in the above-cited authority, the judgment and sentence of the county court of Kiowa county is affirmed.
BAREFOOT, P. J., dissents. BRETT, J., concurs.